          Case 4:20-cv-01505-KGB Document 7 Filed 01/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY                                                                         PLAINTIFF
ADC #099718C

v.                               Case No. 4:20-cv-01505-KGB

D.P. MARSHALL JR., United                                                        DEFENDANTS
States District Judge, et al.

                                             ORDER

       Plaintiff Ricky Ashley, currently incarcerated at the Maximum Security Unit of the

Arkansas Department of Corrections, filed a pro se complaint on December 21, 2020, alleging that

multiple United States Supreme Court Justices, United States Chief District Judge D.P. Marshall

Jr., Eighth Circuit Court of Appeals Judges Lavenski R. Smith and James B. Loken, and all

attorneys licensed in Arkansas violated his federally protected rights (Dkt. No. 2). Before the

Court is Mr. Ashley’s motion to proceed in forma pauperis (Dkt. No. 1).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

       Prior to filing this lawsuit on December 21, 2020, Mr. Ashley filed at least three actions

that were dismissed for failing to state a claim upon which relief may be granted. See Ashley v.

Moody, Case No. 4:18-cv-00482 (E.D. Ark.) (dismissed July 27, 2018); Ashley v. Moody, et al.,

Case No. 4:18-cv-00497 (E.D. Ark.) (dismissed Aug. 29, 2018) (Dkt. No. 3 and cases cited

therein); and Ashley v. Moody, et al., Case No. 4:18-cv-00498 (E.D. Ark.) (dismissed Dec. 27,
           Case 4:20-cv-01505-KGB Document 7 Filed 01/27/21 Page 2 of 3




2018) (Dkt. No. 3 and cases cited therein). Nevertheless, Mr. Ashley may proceed in forma

pauperis if he falls under the “imminent danger” exception to the three strikes rule. See 28 U.S.C.

§ 1915(g) (providing that three strikers should be granted permission to proceed in forma pauperis

if they are “under imminent danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715,

717 (8th Cir. 1998) (explaining that the exception applies only if the prisoner is in imminent danger

“at the time of filing” and that “[a]llegations that the prisoner has faced imminent danger in the

past are insufficient”).

        Mr. Ashley alleges that the statutory and administrative filing fees of the United States

District Courts and Courts of Appeals are excessive and unconstitutional (Dkt. No. 2 at 4). Mr.

Ashley also alleges Arkansas Attorney General Leslie Rutledge violated his federally protected

rights by limiting communications between Mr. Ashley and Arkansas-licensed attorneys (Id.).

Mr. Ashley further alleges that defendants conspired to violate his due process rights, equal

protection rights, and right to access the court (Id.). Attached to Mr. Ashley’s statement of his

claim are numerous documents ranging from returned mail to communication from the Arkansas

Supreme Court Office of Professional Conduct to prison grievances and state court filings, among

other things (Id. at 5-40).

        Based on the allegations in Mr. Ashley’s complaint and considering the documents he filed

in support of his claims, it is not apparent that Mr. Ashley was in imminent danger at the time he

filed his complaint: Mr. Ashley did not allege imminent danger, and the allegations in his

complaint otherwise do not indicate that he was in imminent danger. Accordingly, the imminent

danger exception does not apply. Dilworth, 147 F.3d at 717. The Court dismisses this case due




                                                 2
            Case 4:20-cv-01505-KGB Document 7 Filed 01/27/21 Page 3 of 3




to Mr. Ashley’s failure to pay the filing fee. Mr. Ashley will have thirty (30) days to reopen this

case by paying the $4021 filing fee in full.

       The Court notes that Mr. Ashley attempts to bring claims on behalf of other inmates. Pro

se litigants are not authorized to represent the rights, claims, and interests of other parties in any

cause of action. Fymbo v. State Farm Fire and Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000)

(“A litigant may bring his own claims to federal court without counsel, but not the claims of

others”); Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975); cf. Knoefler v. United Bank

of Bismarck, 20 F.3d 347, 348 (8th Cir. 1994) (“A nonlawyer . . . has no right to represent another

entity.”). Because Mr. Ashley is a not a lawyer, he may not bring claims on other prisoners’ behalf.

       It is therefore ordered that:

       1.      Mr. Ashley’s motion to proceed in forma pauperis (Dkt. No. 1) is denied.

       2.      Mr. Ashley’s complaint is dismissed without prejudice.

       3.      Mr. Ashley’s motion for summary judgment (Dkt. No. 3) is denied as moot.

       4.      Mr. Ashley has 30 days from the date of this Order in which to reopen this case by

       paying the $402 filing fee in full.

       5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

       appeal from this Order or the accompanying Judgment would not be taken in good faith.

       So ordered this 27th day of January, 2021.



                                                            ___________________________
                                                             Kristine G. Baker
                                                             United States District Judge



       1
         Effective December 1, 2020, the cost for filing a new civil case is $402 which includes
a $52 administrative fee that does not apply to persons granted in forma pauperis status under 28
U.S.C. § 1915.
                                                  3
